Citation Nr: 1716055	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  07-22 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of cold injury to the right hand for the period from March 29, 2006, to April 2, 2009.

3.  Entitlement to an evaluation in excess of 10 percent for residuals of cold injury to the left hand for the period from March 29, 2006, to April 2, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active from February 1976 to May 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified regarding the issue of entitlement to service connection for headaches at a videoconference hearing before the undersigned in December 2010.  A copy of the transcript has been associated with the record. 

In June 2012, the Board remanded the appeal pertaining to the issue of entitlement to service connection for headaches to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

In a January 2017 statement, the Veteran withdrew his appeal pertaining to all of the issues before the Board.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for headaches have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an evaluation in excess of 10 percent for residuals of cold injury to the right hand for the period from March 29, 2006, to April 2, 2009, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an evaluation in excess of 10 percent for residuals of cold injury to the left hand for the period from March 29, 2006, to April 2, 2009, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a January 2017 statement, the Veteran withdrew his appeal pertaining to all of the issues before the Board.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeals and it they are dismissed.


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal of the denial of service connection for headaches is dismissed.

The appeal of the denial of an evaluation in excess of 10 percent for residuals of cold injury to the right hand for the period from March 29, 2006, to April 2, 2009, is dismissed.

The appeal of the denial of an evaluation in excess of 10 percent for residuals of cold injury to the left hand for the period from March 29, 2006, to April 2, 2009, is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


